Case 2:18-cv-00012-SEH Document 126 Filed 05/08/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

COTTONWOOD

ENVIRONMENTAL LAW CENTER,
No. CV 18-12-BU-SEH
Plaintiff,

ORDER
VS.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
STEVE BULLOCK, in his official
capacity as Governor of the State of
Montana; CAM SHOLLY, in his
official capacity as Park
Superintendent, Yellowstone National
Park; LEANNE MARTEN, in her
official capacity as Regional Forester,
U.S. Forest Service; NATIONAL
PARK SERVICE; U.S. FOREST
SERVICE; USDA-ANIMAL &
PLANT HEALTH INSPECTION
SERVICE,

 

Defendants.

 

On April 30, 2020, Plaintiff filed a Motion for Temporary Restraining Order

and Preliminary Injunction.’ On May 1, 2020, the Court issued an Order? denying

 

' Doc. 113.

2 Doc. 118.
Case 2:18-cv-00012-SEH Document 126 Filed 05/08/20 Page 2 of 4

the portion of Plaintiff's motion seeking a temporary restraining order for failure
to comply with Fed. R. Civ. P. 65(b) and (c).? A briefing schedule for the request
for a preliminary injunction was established.’ At 11:53 p.m. (MDT) on May 7,
2020, Plaintiff filed a second Motion for Temporary Restraining Order.’ All
Defendants oppose.®
Plaintiff argues its members “will experience immediate irreparable injury
to their safety, scientific, conservation, aesthetic, and recreational interests in
Yellowstone bison if a temporary restraining order is not issued that enjoins bison
hazing on federal land before this Court can hold a hearing.”
Declarations submitted in support of the motion state:
I have plans to bike and hike in and around
the Madison Arm on the Custer Gallatin National
Forest on the west side of Yellowstone National

Park on Sunday May 10th, 2020.8

///

 

* See Doc. 118 at 3.
* See Doc. 118 at 3.
> Doc. 122.

° See Doc. 122 at 5.
” Doc. 122 at 3.

® Doc. 124-1 at 2.
Case 2:18-cv-00012-SEH Document 126 Filed 05/08/20 Page 3 of 4

J am concerned about being injured or
harassed by state and/or federal officials on ATVs,
or on horseback that are hazing bison.’

I have plans to recreate on Forest Service
land on the west side of Yellowstone National Park
on Sunday, May 10th, 2020.!°

Hazing of Yellowstone bison will ruin my
recreational experience, either because I won’t be
able to enjoy bison on national forest lands, or
because I will have to watch them be unnecessarily
hazed off forest land. The hazing is unnecessary
according to the science, which the Government
refuses to consider.'!

This Court may issue a temporary restraining order without written or oral
notice to the adverse party or its attorneys only if the requirements of Fed. R. Civ.
P. 65(b) and (c) are fully met and satisfied and only if “specific facts in an
affidavit or a verified complaint clearly show that immediate and irreparable
injury, loss, or damage will result to the movant before the adverse party can be

heard in opposition.”

 

° Doc. 124-1 at 2.
' Doc. 124-2 at 2.
" Doc. 124-2 at 2.

2 Fed, R. Civ. P. 65(b)(1)(A).
Case 2:18-cv-00012-SEH Document 126 Filed 05/08/20 Page 4 of 4

Plaintiff's most recent motion fails for a second time to provide specific
facts that meet the requirement of Fed. R. Civ. P. 65(b)(1)(A), that it must clearly
show its members will experience immediate and irreparable injury, loss, or
damage if the Court does not issue a temporary restraining order.

Plaintiff has not clearly shown that its members will suffer irreparable injury
if a temporary restraining order is not issued.'?

ORDERED:

1. The Motion for Temporary Restraining Order!’ is DENIED.

2. As noted in the Court’s Order of May 1, 2020," the Court will
schedule a hearing on Plaintiffs pending requests for a preliminary injunction'® by
further order of Court.

DATED this & day of May, 2020.

ahem I Halt)

"SAM E. HADDON
United States District Judge

LU

 

'° See Slaughter v. Nat’l Park Serv., 2019 WL 6465093, at *4—5 (D. Mont. Dec. 2, 2019).
'* Doc. 122.

'° See Doc. 118.

' See Doc. 113 and 122.

ih
